DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on June 27, 2022.
No Claims have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-19 are currently pending.
Response to Arguments
Applicant's arguments filed on June 27, 2022 have been fully considered but they are not persuasive. 
The claimed invention recites the steps of: storing, sampling, exchanging, providing, etc.…However, it is unclear from the claim what structure would be sufficient to achieve these functions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 19 are rejected under 35 U.S.C. 101 because Claims 1-15 are directed to “A method at a gateway within a sensor system for communicating with at least one sensor or sensor module, the method comprising: storing a timing profile for communications with the at least one sensor or sensor module; powering down a processor of the gateway; waking a radio core of the gateway at a threshold time prior to a transmission time for a sensor beacon signal from the at least one sensor or sensor module; sampling a channel for the sensor beacon signal at the radio core while the processor of the gateway is powered down; if the sensor beacon signal is detected: waking the processor on the gateway; exchanging communication with the at least one sensor or sensor module; providing a report to a network server; and powering down the processor and radio core upon completion of the exchanging communication". 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of storing a timing profile for communications with the at least one sensor or sensor module; powering down a processor of the gateway; waking a radio core of the gateway at a threshold time prior to a transmission time for a sensor beacon signal from the at least one sensor or sensor module; sampling a channel for the sensor beacon signal at the radio core while the processor of the gateway is powered down; if the sensor beacon signal is detected: waking the processor on the gateway; exchanging communication with the at least one sensor or sensor module; providing a report to a network server; and powering down the processor and radio core upon completion of the exchanging communication” wherein the action match is associated with information for use in constructing a next. These steps described the concept of storing, powering, etc. correspond to concepts identified as abstract ideas by the courts, such as Jnt. Ventures v. Erie Indemnity

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites additional limitations of “providing a report to a network server; and powering down the processor and radio core upon completion of the exchanging communication” which does not add any significantly more to practicing the abstract idea.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461